Citation Nr: 0524118	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-02 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a testicular 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 23, 1972 to 
March 23, 1972.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The RO received the appellant's claim of entitlement to 
service connection for a low back disorder and for a 
testicular disorder in August 1999.  In a June 2000 rating 
decision, the RO denied the claims.  The appellant disagreed 
with the June 2000 rating decision; the appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in February 2001.

The appellant testified at a RO hearing in October 2000 and 
at a Travel Board hearing chaired by the undersigned Veterans 
Law Judge in June 2002.  The transcript of those hearings is 
associated with the appellant's VA claims folder.

This matter was previously before the Board and was 
adjudicated in a decision dated November 2002 which denied 
service connection for the appellant's low back and 
testicular disorders.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a motion dated May 2003, representatives of 
the Secretary of VA requested that the Court vacate and 
remand the Board's November 2002 decision so that the Board 
could consider additional evidence submitted by the appellant 
but which was not in the claims folder at the time that the 
Board's decision was issued.  In a July 2003 single-judge 
order, the Court granted the Secretary's motion, vacated the 
Board's November 2002 decision, and remanded these issues to 
the Board for development consistent with the Court's Order.

In March 2004, the Board remanded the issues listed above so 
that the RO could consider the additional evidence submitted 
by the appellant.  After additional development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in March 2005 which continued the previous 
denials.  


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
relate the appellant's claimed low back disorder to an injury 
or disease incurred during his military service.

2.  The competent and probative evidence of record does not 
relate the appellant's claimed testicular disorder to an 
injury or disease incurred during his military service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A testicular disorder was not incurred in or aggravated 
by the appellant's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a low back 
disorder and for a testicular disorder which he contends are 
related to his military service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the appellant's claims in June 2000 
by finding that they were not well grounded.  The VCAA 
eliminated the requirement that claims be well grounded.  The 
current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the appellant of the evidence needed to 
substantiate his claims, in the November 2000 statement of 
the (SOC) the RO denied service connection for both claimed 
disorders based on the substantive merits of the claims.  
Moreover, subsequent adjudications of the claim have been 
under the current standard of review.  Thus, any procedural 
defect stemming from past RO adjudications applying the now 
obsolete well groundedness standard has since been rectified.  
The Board finds, therefore, that it can consider the 
substance of the appellant's appeal without prejudice to him. 

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
appellant was notified by the June 2000 rating decision, by 
the November 2000 SOC, and by the March 2004 and March 2005 
SSOCs of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, two letters were sent to the appellant in 
October 2002 and in November 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  Those letters explained in 
detail the elements that must be established in order to 
grant service connection; they enumerated the evidence 
already received; and they provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the October 2002 VCAA letter, the RO informed the 
appellant that the RO would "make reasonable efforts to 
obtain relevant evidence such as private medical records, 
employment records, or records from state or local government 
agencies.  We will make as many requests as necessary to 
obtain records from Federal agencies, unless we decide it is 
futile to continue to ask for the records or conclude the 
records do not exist.  If we have difficulty obtaining any 
records, we will let you know.  If that happens, we'll give 
you a chance to obtain and submit the evidence to us."  The 
appellant was also notified that VA "may assist you by 
providing a medical examination or getting a medical opinion, 
if we decide this type of evidence is needed to make a 
decision on your claims."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2002 letter told the 
appellant to provide "1. the name of the person, agency, or 
company who has relevant records; 2. the full address of this 
person, agency, or company; 3. the approximate time frame 
covered by the records; and 4. the condition for which you 
were treated, in the case of medical records."  He was also 
asked to sign a release for any records identified, and he 
was informed that he could "obtain and submit any lay 
statements in support of your claim(s)."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The October 2002 letter 
specifically requested that the appellant "should send us 
copies of any relevant evidence you have in your possession."  

The Board finds that October 2002 letter properly notified 
the appellant and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the appellant and which portion 
the Secretary would attempt to obtain on behalf of the 
appellant.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  


The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
appellant's claims were initially adjudicated by the RO in 
June 2000, prior to the enactment of the VCAA in November 
2000.  Furnishing the appellant with VCAA notice prior to 
this initial adjudication was clearly impossible; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the appellant with the VCAA letter 
in October 2002, the RO readjudicated his claims in March 
2004 and March 2005 SSOCs.  Thus, any VCAA notice deficiency 
has been rectified.  Moreover, the Court recently held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that the appellant was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to these 
claims.  
It is clear that the appellant has been amply informed of the 
requirements of the law in general and of the VCAA in 
particular in numerous communications from VA.   See Wensch 
v. Principi, 15 Vet. App. 362 (2001) [VCAA does not apply 
where there is extensive factual development in case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the appellant identified records from the Lake 
City VA Medical Center (VAMC) in July 2000.  The RO requested 
and obtained these records.  The appellant's service medical 
records have also been obtained, as have the appellant's 
Social Security Administration (SSA) records.  The appellant 
was afforded a VA examination in December 2004.  There is no 
indication that there exists any evidence with a bearing on 
this case that has not been obtained.  In an October 2004 
report of contact, the appellant stated that his only medical 
treatment has been through the VAMC in Lake City.  

The Board has considered whether its March 2004 remand 
instructions were properly carried out.  See Evans v. West, 
12 Vet. App. 22, 31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).  The Board instructed VBA to review additional 
evidence submitted by the appellant and readjudicate his 
claims.  This was accomplished.  

The Court did not instruct the Board to schedule the 
appellant for a physical examination; the May 2003 Motion for 
Remand asked the Board to obtain such an examination "if 
deemed appropriate".  In turn, the Board left it to the 
discretion of VBA as to whether to conduct additional 
development.  VBA in fact chose to obtain a VA examination of 
the appellant to evaluate his claimed back disorder.  The 
report of the December 2004 VA examination is associated with 
the appellant's VA claims folder.  

As stated above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

In this case, as will be discussed in more detail below, the 
Board has concluded that, as the evidence does not establish 
an in-service injury with respect to the either claimed 
testicular disorder or back disorder, service connection 
cannot be granted.  Therefore, a nexus opinion is not 
necessary to reach a decision on either claim, as it could 
not conceivably change the Board's determination as to what 
happened in service.  Absent persuasive evidence of an in-
service injury, any medical nexus opinion based on the 
appellant's own self-serving report of such an injury would 
not aid the Board in its decision.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Under the circumstances presented in this 
case, a remand for such examination and opinion would serve 
no useful purpose because such examination is not 
"necessary."  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

In various statements, including an October 2002 letter, the 
appellant contends that he was informed by the RO that his 
service medical records might have been destroyed in a 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  There is, however, no indication in the 
appellant's claims folder that he was ever so informed.  Nor 
is there any indication that the appellant's service medical 
records, or any portion of them, are missing or were 
destroyed.  Medical records from the appellant's very brief 
period of service appear to be complete, including the report 
of a service entrance examination, treatment records and a 
statement of medical condition at separation.  There is thus 
no indication from the official record that this is a fire-
related case or that any of the appellant's records were 
destroyed or are missing.  Based on the entire record, the 
Board places little weight of probative value on the 
appellant's unsupported statements to the contrary.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The appellant presented personal testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in June 2002, and he also presented personal 
testimony before a RO hearing officer in October 2000.  The 
appellant has also submitted written statements and evidence, 
which are of record.

The Board adds that the appellant, his representative and the 
Court have now had the opportunity to address VA's compliance 
with the requirements of the VCAA.  The Court's July 2003 
Order appears to have been predicated exclusively on the lack 
of consideration by the Board of evidence which was 
constructively, but not actually, of record at the time of 
the Board's November 2002 decision.  The Secretary's 
unopposed motion and the Court Order resulting therefrom 
identified no defects in the Board's November 2002 decision 
with respect to the VCAA.  The appellant and his 
representative have not indicated any lack of due process of 
prejudice arising from VCAA matters (with the exception of 
the purportedly missing service medical records, which has 
been dealt with by the Board above).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   



Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Court remand

Before proceeding to address the merits of the appellant's 
claims, the Board wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. §7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further observes, however, that the Court remand 
did not find fault with the Board's reasoning or with its 
interpretation of the law in its previous decision.  Rather, 
as discussed above, the Court remanded the case, based on an 
unopposed motion of the Secretary of VA, because there 
existed at the time of the Board's November 2002 decision 
additional evidence that was constructively of record but was 
not actually before and considered by the Board.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decision by either 
party, this would have been brought to the Court's, and the 
Board's, attention.  No such problems were identified.  



1.  Entitlement to service connection for a low back 
disorder.

The appellant contends that he has a low back disorder that 
was incurred in service, when he was dragged out of an upper 
bunk by a fellow serviceman.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that element (1) has 
been satisfied and is not at issue, in that the appellant, 
who is now 52 years of age, does have a current low back 
disorder, diagnosed as mild degenerative arthritic changes.  

The issue then turns on whether the evidence shows an in-
service injury that can be medically related to his current 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Upon review of the record, the Board 
can identify no credible, probative evidence that shows an 
injury to the appellant's back during service.  

The evidence in support of the appellant's contention 
consists solely of his statements and those of his sister.  
The appellant contends, as stated primarily in his hearing 
testimony, that his back was injured when he was pulled from 
an upper bunk by his bunk-mate.  However, there is nothing in 
the evidentiary record contemporaneous with service to 
support or suggest that such an injury actually occurred.  
During his brief period of service, he was seen for skin 
problems and nothing else.  He was discharged because his 
reading ability was deemed inadequate and made him "for all 
practical purposes untrainable."  He was determined to be 
physically qualified upon separation, and he did not dispute 
that characterization.  

The appellant stated in his June 2002 hearing testimony that 
he sought treatment following the claimed fall; however, 
there is no evidence of such treatment in the service medical 
records.  As was discussed by the Board in the VCAA section 
above, the appellant contended that certain of his service 
medical records may have been lost in a 1973 fire at the 
NPRC.  However, there is no evidence that any record are 
missing, and certainly there is no evidence of fire damage.  
The appellant also contended in his June 2000 notice of 
disagreement and in an October 2002 statement that supporting 
evidence was either withheld from his file during service or 
later removed from his file, purportedly for reasons of 
racial bias.  The Board can identify nothing which 
objectively supports the appellant's assertions that his 
records were removed or tampered with.  Moreover, the 
negative findings at separation directly refute that 
contention.  The appellant's assorted contentions concerning 
the allegedly missing or destroyed medical records are 
utterly lacking in credibility.

Significantly, other, later  statements of the appellant also 
contradict his primary contention that his back was initially 
injured during service.  In an August 1980 treatment report 
from D.G., MD, there is a notation of a history of low back 
pain which began when the appellant injured his back 3 years 
earlier (i.e. in approximately 1977, or five years after he 
left service) while lifting.  Also, an October 1980 report of 
D.F.D. shows the appellant's account of a history of low back 
pain following an injury in 1977.  Post service evidence 
shows no complaints or findings related to a low back 
disorder from the time the appellant left service in 1972 
until these reports.  Of critical importance is that neither 
of these reports mention an in-service incident, as later 
described by the appellant in connection with his claim for 
monetary benefits from VA.

The Board observes at this juncture that the medical evidence 
does not demonstrate that arthritis was manifested within one 
year presumptive period after service.

As stated above, the service medical records contain no 
evidence of an injury during service, and at the time of 
separation, an aptitude board report, signed by the 
appellant, shows that the appellant was found to be 
physically qualified, no defects having been found.  It was 
stated that the appellant had suffered no injuries or 
illnesses during his period of active duty.  It was also 
stated that, if he believed this statement to be incorrect, a 
medical officer would evaluate his claim.  The appellant did 
not challenge that assessment.  

The evidence further shows that the appellant left service 
with no symptoms of a low back disorder, and did not seek 
treatment until a number of years later, at which time he 
indicated that he had suffered an injury to the back, not in 
service but post-service in 1977.  The appellant has offered 
no explanation for his delay in seeking treatment or in 
asserting his claim.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The appellant's current contentions, made in connection with 
his claim for VA benefits, are clearly in conflict with 
statements to the contrary he made during and after service.  
The Board finds the service medical records and 
contemporaneous statements made by the appellant to health 
care providers in the context of medical treatment to be more 
probative than statements made years later in the context of 
a claim for monetary benefits from the government.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) [the Board is not required to accept a veteran's 
uncorroborated testimony that is in conflict with service 
medical records].  Self interest may play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [interest may affect the credibility of 
testimony].  

For the reasons stated, the Board finds that a preponderance 
of the evidence weighs against the appellant's assertion that 
he injured his back during service.  The second Hickson 
element is not met, and the appellant's claim fails on that 
basis.

With respect to the third Hickson element, medical nexus, 
there are two nexus opinions of record.  The appellant 
submitted an opinion of a VA anesthesiologist, G.J.C., M.D., 
dated July 2002.  That opinion, expressed in three sentences, 
provides "[The appellant] has been attended by pain clinic 
in Lake City.  Patient from beginning gives history of back 
trauma sustained during military service in 1972.  His X-rays 
can be indicative of old back injury happening during [his] 
active duty service."    

The appellant was afforded a VA examination in December 2004.  
The examiner noted that the appellant reported suffering a 
back injury from falling off a bunk bed during basic 
training.  However, the appellant could not give much in the 
way of specifics of the type of pain he experienced or the 
treatment he received.  He reported that his back has hurt 
since that time.  Review of the appellant's medical records, 
including lumbar spine films revealed only minimal 
degenerative changes.  The examiner concluded that it was 
unlikely that an injury such as that described by the 
appellant would have resulted in his current chronic back 
condition, particularly given the apparent lack of injury.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board accords greater weight of probative value to the 
December 2004 opinion than to the opinion of Dr. G.J.C.  The 
December 2004 opinion directly addresses the question of 
medical nexus and conclusively states that such a 
relationship is unlikely.  Further, the opinion is based on 
an examination of the appellant and a review of the claims 
file, and the examiner stated his reasoning for his 
conclusion.  

Crucially, the opinion of Dr. G.J.C. is based on the 
appellant's statement that he injured his back in 1972 (i.e. 
during his brief period of service).  As has been discussed 
in detail above, the appellant's recent statements along 
these lines, made in connection with his claim for monetary 
benefits from VA, are contradicted by the negative service 
records and the appellant's own statements made in the late 
1970s and is lacking in credibility.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Dr. G.J.C.'s opinion is 
therefore not probative.  

Moreover, the Court has held that post-service reference by 
an examiner to injuries sustained in service, that is not 
accompanied by a review of service medical records by that 
examiner, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  The Board has 
specifically found that the evidence does not support the 
appellant's contentions with respect to an injury in service.  

Additionally, Dr. G.J.C.'s opinion is speculative and 
inconclusive.  His statement that the x-rays "can be 
indicative of old back injury happening during [his] active 
duty service" simply states that such a relationship is 
possible and includes the corollary that they might not be 
indicative of such.  Medical evidence which merely indicates 
that the particular disorder "may or may not" be related, is 
too speculative in nature to establish the presence of said 
disorder or the relationship thereto.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The record also contains a hospital discharge summary dated 
October 2001.  That report discussed low back pain and 
contained a reference to chronic LS-spine pain since the 
appellant's discharge from the service in 1972, status post 
fall during basic training.  However, for the reasons 
discussed above, the Board does not accord this report 
significant weight of probative value with respect to medical 
nexus.  There is no reference to a review of the service 
medical records, and it is deemed to be merely a recitation 
of the appellant's account, which the Board has found to be 
lacking in credibility.
  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

The appellant's sister stated in June 2000 that the appellant 
came home from service "suffering from back pain from an 
injury that he received, while he were [sic]  there."  The 
Board believes that this statement lacks credibility and 
probative value for reasons similar to those applied to the 
appellant's own statements.  The sister's statement was made 
recently in connection with the appellant's claim for VA 
monetary benefits, and is contradicted by the negative 
service medical records and the appellant's own post-service 
statements. 

To the extent that the appellant and his sister are 
attempting to establish a medical nexus between his and his 
current back disability, it is now well-settled that as lay 
persons without medical training they are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Their statements are not credible 
and also not probative. 

The appellant and his sister at time have appeared to contend 
that he had back problems continually after service.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of back problems in service or for  
a number of years thereafter.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the appellant's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case. 
Continuity of symptomatology after service is therefore not 
demonstrated.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the appellant suffered an 
injury to his low back during service, or that his current 
low back disorder resulted from or was aggravated by a 
disease or injury incurred in active service.  Thus, Hickson 
elements (2) and (3) are not satisfied.  The appellant's 
claim of entitlement to service connection for a low back 
disorder is accordingly denied.

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a low back 
disability.  The benefit sought on appeal is denied.

2.  Entitlement to service connection for a testicular 
disorder.

The appellant has stated alternatively that he injured his 
testicles while riding a stationary bicycle during service, 
and that he injured his testicles when his bunk-mate pulled 
him from the top bunk.  

As will be explained in greater detail below, the Board is 
denying the appellant's claim as to this issue for 
essentially the same reasons as it denied the back issue 
discussed immediately above. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

As an initial matter, the Board observes that element (1) has 
been satisfied and is not in dispute, in that the appellant 
does have a current testicular disorder, diagnosed as 
epididymitis and a hydrocele of the right testicle in a 
September 2000 treatment report.  

Upon review of the record, the Board can identify no 
evidence, other than the appellant's own recent statements, 
which supports a finding that he suffered an injury to his 
testicles during service.  Nor can the Board identify any 
competent medical evidence that would relate any incident of 
service to his current testicular disorder.  Thus, for 
reasons that will be discussed in more detail below, elements 
(2) and (3) are not satisfied.  

The service medical records show no complaint of or findings 
related to a testicular injury or disease.  As discussed in 
detail above, the evidence does not support the appellant's 
contention as to being pulled from his bunk during service.  
Moreover, there is absolutely no support in the service 
medical records for the appellant's contention that he 
injured his testicles while riding a bicycle.  

The Board notes that the appellant's account has not been 
consistent, even during the course of his claim.  In his 
January 2001 VA Form 9, the appellant stated that he injured 
his groin in the purported incident where his bunk-mate 
pulled him down from the top bunk.  However, in his June 2002 
hearing, he stated that he injured his testicle on a 
stationary bike.  Neither incident is shown in the service 
records, and the appellant was declared to be physically 
acceptable when he was separated from service.  The Board has 
previously found the "bunk" incident to be lacking 
credibility.  For the same reason, the alternative "bike" 
incident is similarly found to be not credible.

Following service, the first evidence of a testicular 
disorder appeared in a July 1980 emergency room treatment 
report, which showed complaint and treatment of a painful 
slightly swollen right testicle.  The examiner's impression 
was epididymitis.  That report shows that the appellant had 
suffered a swollen right testicle since the previous week, 
and he thought it occurred as a result of picking up heavy 
garbage cans at work.  A report later that month showed 
persistence of symptoms and an impression of epididymitis 
with prostatitis.

Thus, the evidence shows no injury or disease affecting the 
right testicle during service, with initial complaints in 
1980, eight years after service.  Significantly, at that time 
the appellant did not mention service as being a factor with 
respect to his testicular complaints.  As was discussed in 
connection with the back claim, the Board places much greater 
weight of probative value on the negative service medical 
records and on the appellant's statement made to a health 
care provider in 1980 that it does on his more recent 
statements made in connection with his claim for monetary 
benefits from VA.  See Curry and Cartright, supra.

The Board can identify no competent medical evidence which 
relates the appellant's current disability to any incident of 
service, and the appellant has pointed to none.  The primary 
evidence in support of the appellant's claim comes from his 
own contentions.  However, as stated above, as a lay person 
without medical training the appellant is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the appellant's testicular 
disorder resulted from a disease or injury incurred in active 
service.  The appellant's claim of entitlement to service 
connection for a testicular disorder is accordingly denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a testicular disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


